Bijur, J.
Plaintiff sued defendant for damages for failure to honor his check at a time when he had sufficient funds in defendant bank to meet the same. The failure of the bank to honor the check was due to its own mistake.
Plaintiff proved clearly that he was subsequently refused credit (because- of this dishonoring of his check) by the party from whom he had bought the goods in payment of which the check was given. He was, therefore, entitled to have submitted to the jury *500the question of the amount of damage which he had suffered. Levine v. State Bank, 80 Misc. Rep. 524.
Philbin and Obdway, JJ., concur.
Judgment reversed and a new trial granted, with thirty dollars costs to appellant to abide event.